Opening of the sitting
(The sitting was opened at 10 a.m.)
(DE) Madam President, just very briefly: some of our colleagues may not be aware of this yet, but it was mentioned to me that yesterday, it was decided that the next part-session will be held in Brussels. I have heard that there are tremendous problems getting beds here in Brussels as the hotel rooms are booked out due to a trade fair. This part-session should simply have been postponed or transformed into a mini-part-session. That would have been the best solution. With a measure of good will, that could have been done.
The second point which I would briefly like to make is directly related to this: has the safety situation actually been checked here in this building? I hear that there are major structural defects here. Has this building been checked using the same criteria as have now been applied in the Strasbourg building?
Ladies and gentlemen, let us not start a debate on this topic now. Announcements will be made this afternoon at voting time.
All the appropriate steps are being taken to check the buildings on a preventive basis and to make the appropriate repairs at Strasbourg so that we can return there as soon as possible for our work.
We shall not return until we are sure that it is safe.
Madam President, I shall be brief, as I accept you do not want a debate. If there is to be an announcement at 12 o'clock, could that announcement also state whether the Bureau is considering - and I am not trying to be provocative - having a longer period of being in Brussels, so that we can have decisions in due time in order to get hotels and meeting rooms? Because these constant one-by-one decisions are not making life easy for any of us. Practically, could that be considered, and could we have a comment back in the announcement at 12 o'clock, please?
Mr Bushill-Matthews, it is not Parliament's practice to change the sitting from Brussels to Strasbourg for no reason. There was a serious, unexpected reason and Parliament is attempting to deal with the matter with composure, determination and consistency. We must all show the same composure, seriousness of purpose and maturity.
Information will be provided when the facts are available and will be given in sufficient time to enable Members to book their rooms on site as necessary.
I think that what is needed to deal with this problem is maturity, the right attitude and composure. I do not consider this to be a serious crisis, as we have averted one that might have occurred.